DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3, 9 are objected to because of the following informalities:  repetition of “an unknown” in claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 101
	Claims 1-8 and 11-14 are rejected under 35 U.S.C 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Specifically, claim 1 recites:
A method for generating a calibration curve of asphalt concrete of a known mix, the method comprising: 
obtaining a single sample of the asphalt concrete mix, the single sample having a known percent voids;
obtaining a dielectric measurement of the single sample; 
using only the dielectric measurement of the single sample, computing an ideal dielectric for the asphalt concrete mix at 0% voids; and 
generating a dielectric vs. percent voids calibration curve based only on the dielectric measurement of the single sample and on the computed ideal dielectric.
The claim limitations in the abstract idea have been highlighted in bold above. 
Under the step 1 of the eligibility analysis, it is determined whether the claims are drawn to a statutory category by considering whether the claimed subject matter fall within the four statutory categories of patentable subject matter identified by 35 U.S.C 101: process, machine, manufacture, or composition of matter. The above claim is considered to be in the statutory category of (process/method).
Under the step 2A, prong one, it is considered whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into groupings of subject matter when recited as such in a claim limitation, that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental process – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, the steps of using only the dielectric measurement of the single sample, computing an ideal dielectric for the asphalt concrete mix at 0% voids; and 
generating a dielectric vs. percent voids calibration curve based only on the dielectric measurement of the single sample and on the computed ideal dielectric are treated by the Examiner as belonging to mental process or mathematical relationship. These mental steps represent that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
Similar limitations comprise the abstract ideas of the independent claim 11.
Next, under the step 2A, prong two, it is considered whether the claim that recites a judicial exception is integrated into a practical application.
In this step, it is evaluated whether the claim recites meaningful additional elements that integrate the exception into a practical application of that exception.
In claim 1, the additional elements/steps (program/software – method) are recited in generality and represent extra- solution activity to the judicial exception. The additional element in the preamble of A method for generating a calibration curve… is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps obtaining a single sample…  and obtaining a dielectric measurement… are also recited in generality which seem to merely be gathering data and not really performing any kind of measurement to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In claim 11, the additional elements are recited in generality and represent extra solution activity to the judicial exception. The additional element in the preamble of A method of projecting… is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technology environment or field of use. The additional elements/steps extracting from the calibration curve…are also recited in generality which seem to merely be gathering data and not really performing any kind of measurement to provide any meaningful additional element. Kyle (Toward Core-Free Pavement Compaction Evaluation) teaches generating dielectric vs. percent void calibration curve, from the generated curve Examiner views the expected dielectric for the known asphalt mix at specific void percentage can obtained.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the step 2B.
However, as evidenced by the prior art of record, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (step 2B analysis).
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.
The independent claims 1 and 11, therefore, are not patent eligible.
Regarding independent claim 9, the limitation- when the sample dielectric is not on the calibration curve, decomposing and analyzing the sample to identify a change to the known asphalt mix, Examiner views the steps of decomposing and analyzing the sample to identify a change to known asphalt mix as integrating the abstract ideas (calculations of dielectric and generating the calibration curve) into practical application. The step is determined to be not well-known and routine as there is no prior art related to the above limitation. Therefore, independent claim 9 and its dependent claim 10 is determined to be patent eligible.
With regards to the dependent claims 2, 3, 8, 12-14 the claims comprise the analogous subject matter and also comprise additional features/steps which are the part of an expanded abstract idea of the independent claim 1 and 11 (additionally comprising mathematical relationship/mental process steps) and, therefore, the dependent claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reason as discussed with regards to claim 1 and 11.
Regarding dependent claims 4, the limitation- when the second dielectric is off the calibration curve, the method further comprises: decomposing and analyzing the second sample to identify a change in the asphalt mix or in an environment surrounding the asphalt mix, Examiner views the steps of decomposing and analyzing the sample to identify a change to know asphalt mix as integrating the abstract ideas (calculations of dielectric and generating the calibration curve) into practical application. The step is determined to be not well-known and routine as there is no prior art related to the above limitation. Therefore, dependent claim 4 and its dependent claims 5 and 6 are determined to be patent eligible. 
Regarding dependent claim 7, the limitation - when the extracted second air void percentage is distinct from the expected air void percentage, decomposing and analyzing the second sample to identify a change in the asphalt mix or a change in an environment surrounding the asphalt mix, Examiner views the steps of decomposing and analyzing the sample to identify a change to know asphalt mix as integrating the abstract ideas (calculations of dielectric and generating the calibration curve) into practical application. The step is determined to be not well-known and routine as there is no prior art related to the above limitation. Therefore, claim 7 is determined to be patent eligible. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troxler (US20050150278A1) in view of Kyle (Toward Core-Free Pavement Compaction Evaluation).
Regarding claim 1, Troxler teaches A method for generating a calibration curve of asphalt concrete of a known mix, the method comprising (para [0009] The frequency response of the calibration material may be correlated to the known physical properties of the calibration material, thus providing calibration curve for the frequency response of the pavement material.): 
obtaining a single sample of the asphalt concrete mix, the single sample having a known percent voids (Para [0080] since most mixes have similar slopes, a generic calibration curve could be obtained by finding only an offset of the calibration curve. Here, only one asphalt sample of particular permittivity and known density would be needed. Para [0087] 37 cores were produced in a Gyratory compactor. These were of the species of limestone and granite. There were 6 series of cores. With each series, three different void ratios were targeted in the mix by varying the mass of the materials for a particular compaction height. Examiner views the sample with different voids ratios targeted in the mix as having known amount or percent of voids); 
obtaining a dielectric measurement of the single sample (para [0090] Since the frequency shift is directly related to the ratio of volumes Vs/Vc, then for different sample heights a correction for the permittivity can be estimated using Equation (6c). These relationships were used to find the real part of the dielectric constants of the cores made in the laboratory); 
using only the dielectric measurement of the single sample, computing an ideal dielectric for the asphalt concrete mix at 0% voids (para [0049] ASTM standard D-2520 is a standard for small samples that meet certain boundary conditions that may be employed with boundary value modifications. In the standard, the sample is presumed to be thin and extends all the way through the cavity. Para [0139] For each simulation, the rough layer was adjusted to correspond to a percent of the asphalt 6, mainly 100%, 90%, 80%, 60%, and 50%, except for the asphalt. epsilon=6.17, where 68% was used. para [0143] It is noteworthy that different permittivity combinations of asphalt and roughness can lead to the same effective or composite dielectric constant. Abastract: The permittivities are correlated to correct for roughness. Examiner views the sample with 100% asphalt as an ideal or standard asphalt concrete mix having 0% voids; no air trapped inside the asphalt concrete. The permittivities are correlated to correct for roughness, the different permittivity combinations of asphalt and roughness leads the same dielectric constant. In this case, Examiner views determining the dielectric of an ideal asphalt concrete mix (rough layer adjusted to 100% asphalt concrete, 0% void) as determining an ideal dielectric); and 
However, Troxler does not explicitly teach generating a dielectric vs. percent voids calibration curve based only on the dielectric measurement of the single sample and on the computed ideal dielectric.
Kyle teaches generating a dielectric vs. percent voids calibration curve based only on the dielectric measurement of the single sample and on the computed ideal dielectric (Figure 19 and 20 shows the graph of the measured dielectric constants and corresponding specimen air voids.)
Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated Kyle (directed to creating dielectric vs. percent voids calibration curve) into Troxler (directed to calibration curve of physical properties of the pavement material) for the purpose of easy method of calibrating the dielectric and air void content of asphalt using less samples.

Regarding claim 11, Troxler teaches A method of projecting an expected dielectric of a known asphalt mix at a specific percent voids (para [0009] The frequency response of the calibration material may be correlated to the known physical properties of the calibration material, thus providing calibration curve for the frequency response of the pavement material. Examiner views projecting an expected dielectric of known sample as creating or generating the statistical analysis (calibration curve, graph ), the method comprising: 
using a dielectric measurement of a single calibration sample of the known asphalt concrete mix, generating a dielectric vs. percent voids calibration curve for the known asphalt mix (Para [0080] since most mixes have similar slopes, a generic calibration curve could be obtained by finding only an offset of the calibration curve. Here, only one asphalt sample of particular permittivity and known density would be needed. Para [0087] 37 cores were produced in a Gyratory compactor. These were of the species of limestone and granite. There were 6 series of cores. With each series, three different void ratios were targeted in the mix by varying the mass of the materials for a particular compaction height. Examiner views the sample with different voids ratios targeted in the mix as having known amount or percent of voids); and 
However, Troxler does not teach extracting from the calibration curve for the known asphalt mix the expected dielectric for the known asphalt mix at the specific void percentage.
Kyle teaches extracting from the calibration curve for the known asphalt mix the expected dielectric for the known asphalt mix at the specific void percentage (Figure 19 and 20 shows the graph of the measured dielectric constants and corresponding specimen air voids.)
Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated Kyle (directed to creating dielectric vs. percent voids calibration curve) into Troxler (directed to calibration curve of physical properties of the pavement material) for the purpose of easy method of calibrating the dielectric and air void content of asphalt using less samples.

Regarding claim 12, the combination of Troxler and Kyle teach The method of claim 1, Troxler teaches wherein the asphalt sample is a puck or a core extracted from paved asphalt (para [0062] In these experiments, the pucks are usually about 150 mm in diameter, and 115 mm high).

Regarding claim 13, the combination of Troxler and Kyle teach The method of claim 1, Troxler teaches wherein the ideal dielectric of a mix is generated from the average or median of ideal dielectrics calculated individually from two or more asphalt samples (para [0049] ASTM standard D-2520 is a standard for small samples that meet certain boundary conditions that may be employed with boundary value modifications. In the standard, the sample is presumed to be thin and extends all the way through the cavity. Para [0139] For each simulation, the rough layer was adjusted to correspond to a percent of the asphalt 6, mainly 100%, 90%, 80%, 60%, and 50%, except for the asphalt. epsilon=6.17, where 68% was used. para [0143] It is noteworthy that different permittivity combinations of asphalt and roughness can lead to the same effective or composite dielectric constant. Abastract: The permittivities are correlated to correct for roughness. Examiner views the sample with 100% asphalt as an ideal or standard asphalt concrete mix having 0% voids; no air trapped inside the asphalt concrete. The permittivities are correlated to correct for roughness, the different permittivity combinations of asphalt and roughness leads the same dielectric constant. In this case, Examiner views determining the dielectric of an ideal asphalt concrete mix (rough layer adjusted to 100% asphalt concrete, 0% void) as determining an ideal dielectric. Accordingly, Examiner views the ideal dielectric of the mix can be calculated or generated by obtaining two or three samples with 100% asphalt (ideal samples), determining their individual dielectric and calculating the mean of the dielectric of two/three samples).

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Troxler (US20050150278A1) and Kyle (Toward Core-Free Pavement Compaction Evaluation) in view of Leng (Development and validation for in situ asphalt).
Regarding claim 3, the combination of Troxler and Kyle teach A method for identifying a characteristic of a known asphalt mix, the method comprising: using the method of claim 1 to obtain a calibration curve for the known asphalt mix (please see the rejection above for claim 1); 	
comparing the second dielectric to the calibration curve; and when the second dielectric is on the calibration curve (Examiner views comparing the sample (second) dielectric value to the calibration curve to check if the sample is/is not on the calibration curve is within the capabilities of the person skilled in the field art as evidenced by a prior art Kroeger (GB2217021A)), extracting from the calibration curve a second air void percentage of the second sample (Kyle teaches Figure 19 and 20 shows the graph of the measured dielectric constants and corresponding specimen air voids. Examiner views if the second dielectric is on the calibration curve Kyle’s teaching can be used to determine the second air void percentage of the second sample).
However, the combination of Troxler and Kyle do not teach obtaining a second sample of the asphalt mix, the second sample having an unknown unknown void percentage; measuring a second dielectric of the second sample
Leng teaches obtaining a second sample of the asphalt mix, the second sample having an unknown unknown void percentage; measuring a second dielectric of the second sample (5. Testing algorithm development: Extract at least one core from the pavement and measure its bulk specific gravity in the lab. Use the lab-measured bulk specific gravity and the GPR-predicted dielectric constant to back-calculate the value of εs. Note that there is only one unknown, εs, in the specific gravity models. So theoretically, the data of one core will be sufficient to solve the value of εs. However, to obtain a more reliable value of εs, two or three cores are recommended in the field and the average value of εs should be used. Since, the unknown εs is solved from the average values of the εs from two or three cores, Examiner views the calculated unknown dielectric for the sample has unknown void percentage).
Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated Leng (directed to second sample with unknown void amount) into Kyle (directed to creating dielectric vs. percent voids calibration curve) and Troxler (directed to calibration curve of physical properties of the pavement material) for the purpose of easy method of calibrating the dielectric and air void content of asphalt using unknown void amount of the sample.

Regarding claim 14, the combination of Troxler and Kyle teach A method for identifying a characteristic of a known asphalt mix, the method comprising: the combination of Troxler and Kyle teach using the method of claim 13 to obtain a calibration curve for the known asphalt mix (See addressed claims 1 and 13 for calculation of ideal dielectric from multiple ideal sample (known asphalt mix, 100% asphalt) and generating the calibration curve for the known asphalt mix); 
comparing the separate dielectric to the calibration curve; and 
determining when the separate dielectric is on the calibration curve (Examiner views comparing the sample (separate sample) dielectric value to the calibration curve to check if the sample is/is not on the calibration curve is within the capabilities of the person skilled in the field art as evidenced by a prior art Kroeger (GB2217021A)),and extracting from the calibration curve a separate air void percentage of the separate sample (Kyle teaches Figure 19 and 20 shows the graph of the measured dielectric constants and corresponding specimen air voids. Examiner views if the second dielectric is on the calibration curve Kyle’s teaching can be used to determine the second air void percentage of the second sample)., 
However, the combination of Troxler and Kyle do not teach obtaining a separate sample of the asphalt mix, the separate sample having an unknown % voids; measuring a separate dielectric of the separate sample;
Leng teaches obtaining a separate sample of the asphalt mix, the separate sample having an unknown % voids; measuring a separate dielectric of the separate sample (5. Testing algorithm development: Extract at least one core from the pavement and measure its bulk specific gravity in the lab. Use the lab-measured bulk specific gravity and the GPR-predicted dielectric constant to back-calculate the value of εs. Note that there is only one unknown, εs, in the specific gravity models. So theoretically, the data of one core will be sufficient to solve the value of εs. However, to obtain a more reliable value of εs, two or three cores are recommended in the field and the average value of εs should be used. Since, the unknown εs is solved from the average values of the εs from two or three cores, Examiner views the calculated unknown dielectric for the sample has unknown void percentage).
Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated Leng (directed to second sample with unknown void amount) into Kyle (directed to creating dielectric vs. percent voids calibration curve) and Troxler (directed to calibration curve of physical properties of the pavement material) for the purpose of easy method of calibrating the dielectric and air void content of asphalt using unknown void amount of the sample.

Allowable Subject Matter

There are no prior art rejections for claims 2,4-7, 8. However, examiner cannot comment on their allowability until the rejections under USC 101 for claim 1 are adequately addressed.

Claims 9 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Regarding independent claim 9, the limitation- when the sample dielectric is not on the calibration curve, decomposing and analyzing the sample to identify a change to the known asphalt mix, Examiner views the steps of decomposing and analyzing the sample to identify a change to known asphalt mix as integrating the abstract ideas (calculations of dielectric and generating the calibration curve) into practical application. The step is determined to be not well-known and routine as there is no prior art related to the above limitation. 
Therefore, independent claim 9 and its dependent claim 10 are determined to be patent eligible and are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





       /S.T./       Examiner, Art Unit 2863                                                                                                                                                                                                 
/NATALIE HULS/Primary Examiner, Art Unit 2863